Order, Supreme Court, New York County (Anil C. Singh, J.), entered October 13, 2011, which, in this action to foreclose on a mechanic’s lien, denied defendants-appellants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Appellants, as property owner, argue that an assigned mechanic’s lien is unenforceable unless plaintiff assignee was also assigned the agreement under which the debts arose. Appellants argue that for plaintiff to be able to enforce its lien in a foreclosure proceeding, it also needed the assignor to assign over its rights and obligations under the construction agreement. We disagree inasmuch as the Lien Law specifically enables laborers to assign enforceable debts that have been validly filed as liens under the Lien Law (see Lien Law §§ 2 [1]; 14; Russell & Erwin Mfg. Co. v City of New York, 118 App Div 88 [1st Dept 1907]). Concur — Tom, J.E, Andrias, Renwick, De-Grasse and Richter, JJ.